UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7118



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RODRIKUS MARSHUN ROBINSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:00-cr-00198-JAB; 1:05-cv-00572-JAB)


Submitted:   August 3, 2007                 Decided:   August 22, 2007


Before WILLIAMS, Chief Judge, and KING and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Rodrikus Marshun Robinson, Appellant Pro Se.     Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rodrikus Marshun Robinson appeals the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000), in which he claimed, among other things, that counsel

provided ineffective assistance by failing to communicate a plea

offer.       We       previously       granted    Robinson     a   certificate     of

appealability on this issue.                 In the same order, we denied a

certificate of appealability and dismissed Robinson’s appeal with

respect to all other issues.                 For the reasons that follow, we

vacate and remand for further proceedings.

          Robinson           asserts    on   appeal    that    counsel    failed   to

communicate       a   plea    offer,    in   which    the    Government   agreed   to

withdraw its reliance on one prior felony controlled substance

conviction.       Robinson explicitly raised the failure-to-communicate

claim for the first time in response to counsel’s affidavit filed

with the Government’s response to his § 2255 motion and raised it

again in his objections to the magistrate judge’s recommendation.

In its appellate brief, the Government notes that neither the

magistrate    judge      nor    the    district      court   explicitly   addressed

Robinson’s claim and requests a remand for the court to address

that claim in the first instance.

          Generally, an evidentiary hearing is required under 28

U.S.C. § 2255 unless it is clear from the pleadings, files, and

records that a movant is not entitled to relief.                   United States v.


                                          - 2 -
Witherspoon, 231 F.3d 923, 925-26 (4th Cir. 2000); Raines v. United

States, 423 F.2d 526, 529 (4th Cir. 1970).   Whether an evidentiary

hearing is necessary is best left to the sound discretion of the

district court judge.    Raines, 423 F.2d at 530.   However, when a

movant presents a colorable Sixth Amendment claim showing disputed

facts involving inconsistencies beyond the record, a hearing is

mandated.   See United States v. Magini, 973 F.2d 261, 264 (4th Cir.

1992); Raines, 423 F.2d at 530 (“There will remain . . . a category

of petitions, usually involving credibility, that will require an

evidentiary hearing in open court.”).

            Because resolution of Robinson’s ineffective assistance

of counsel claim was not addressed explicitly by the district court

and turns on a credibility determination, we vacate the district

court’s order—to the extent it implicitly denied that claim—and

remand for further proceedings. Raines, 423 F.2d at 530 (“When the

issue is one of credibility, resolution on the basis of affidavits

can rarely be conclusive[.]”).      We deny Robinson’s motion to

reconsider the denial of a certificate of appealability as to his

other claims and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               VACATED AND REMANDED




                                - 3 -